ORDER
PER CURIAM.
Larry Hatch appeals the denial of his Rule 29.15 motion after an evidentiary hearing. He asserts his trial counsel was ineffective in failing to impeach the testimony of the State’s primary witness. Upon review of the record, we find no error in the motion court’s determination that trial counsel exercised reasonable trial strategy. We have provided the parties with a Memorandum explaining the reasons for our decision because a published opinion would have no jurisprudential value.
The judgment is affirmed. Rule 84.16(b).